PROB 35 (CAE)     Case 2:09-cr-00013-JAM Document 110 Filed 08/13/20 Page 1 of 2
(Rev. 5/01)
                              Report and Order Terminating Supervised Release
                                      Prior to Original Expiration Date

                              UNITED STATES DISTRICT COURT
                                                 FOR THE

                            EASTERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                  )
                                                        )
                              v.                        ) Docket No: 0972 2:09CR00013-002
                                                        )
                        Stanley Shortt                  )
                                                        )

On December 14, 2010, the above-named was sentenced to Supervised Release for a period of 5 years.
His term of Supervised Release commenced on October 30, 2015.

The supervised releasee has complied with the rules and regulations of Supervised Release and is no
longer in need of supervision. It is accordingly recommended that the supervised releasee be discharged
from supervision.

                  Respectfully submitted,                                                Reviewed by,




                      Whitney Mize                                        Laura Weigel
              United States Probation Officer               Supervising United States Probation Officer

 Dated: 8/12/2020
                Modesto, California
                WM/lr




                                                    1
                                                                                                                                       Rev. 07/2020
                                                        PROB35__REPORT AND ORDER TERMINATING SUPERVISION PRIOR TO ORIGINAL EXPIRATION DATE (EARLY)
PROB 35 (CAE)   Case 2:09-cr-00013-JAM Document 110 Filed 08/13/20 Page 2 of 2

Re:        Stanley Shortt
           Docket Number: 0972 2:09CR00013-002
           Report and Order Terminating Supervised Release
           Prior to Original Expiration Date




                                      ORDER OF COURT

Pursuant to the above report, it is ordered that Stanley Shortt be discharged from, and that the proceedings
in the case be terminated.




                   August 12, 2020                                              /s/ John A. Mendez
                       Date                                                      John A. Mendez
                                                                        United States District Court Judge

Attachment: Recommendation

CC:        AUSA - Michael D. Anderson
           Supervisee—Stanley Shortt




                                                    2
                                                                                                                                       Rev. 07/2020
                                                        PROB35__REPORT AND ORDER TERMINATING SUPERVISION PRIOR TO ORIGINAL EXPIRATION DATE (EARLY)
